internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-121777-03 date date sub corporation assets dollar_figuren6 dollar_figuren7 n8 industry a dear this letter responds to your date request that we further supplement our letter_ruling dated date plr-100157-02 original letter_ruling as supplemented by our letter_ruling dated date plr-138103-02 first supplemental letter_ruling collectively the prior letter rulings the information submitted in that request and later correspondence is summarized below summary of facts the facts and representations set forth in the original letter_ruling as previously modified and the first supplemental letter_ruling are hereby incorporated except as plr-121777-03 modified below for purposes of this second supplemental ruling all capitalized terms not defined herein shall have the meanings ascribed to them in the prior letter rulings the prior letter rulings addressed certain federal tax consequences resulting from parent’s restructuring of its operations defined in the original letter_ruling and redefined in the first supplemental letter_ruling as the restructuring sub is an indirect wholly-owned subsidiary of parent that owns assets that are used by the parent and its affiliated_group the parent group for which sub receives compensation from the parent group all of the stock of sub is owned by corporation an indirect wholly-owned subsidiary of parent in the past n8 months corporation has made capital contributions to sub of approximately dollar_figuren6 and approximately dollar_figuren7 collectively the capital contributions for valid business purposes the capital contributions were equal to less than percent of the value of the parent group including the capital contributions the value of sub is less than percent of the value of the parent group in your request you have indicated that due to industry a regulations parent has determined that sub should neither be converted or merged into a partnership or disregarded_entity pursuant to step of the restructuring nor transferred to partnership as part of the restructuring accordingly you have asked us to amend the prior letter rulings by deleting step of the restructuring as set forth in the first supplemental letter_ruling and replacing it with the following parent will under applicable state law convert or merge most of its existing corporate subsidiaries but not sub or gp sub defined in step into partnerships or disregarded entities for federal_income_tax purposes in connection with these conversions and mergers the stock of sub will be distributed up to parent and contributed to gp sub the stock of sub will constitute the only business a asset owned by gp sub other than gp sub’s interest in partnership as described in step representations parent reaffirms representation b representations d through i representation k as previously modified representation l and representations bb through ff of the prior letter rulings parent does not reaffirm representation j of the original letter_ruling because it pertains to a transaction that is not part of the restructuring as revised in the first supplemental letter_ruling and as revised herein and thus is not applicable to this ruling parent revises representations a c and aa of the prior letter rulings as set forth below plr-121777-03 revised representation a the principal purpose of parent’s transfer of all of its business a assets except the stock of sub and the stock of gp sub to partnership pursuant to the merger and otherwise in connection with the revised restructuring is not the recognition of any loss directly or indirectly in any such assets in connection with the distribution rather the principal purpose of parent’s transfer of all the business a assets except the stock of sub and the stock of gp sub to partnership pursuant to the merger and otherwise in connection with the revised restructuring is to restructure the business a business that was carried on by parent and its lower tier entities prior to the revised restructuring so that it will be conducted in partnership form by partnership and its lower tier entities on a continuing basis following the revised restructuring revised representation c parent will transfer pursuant to the merger and otherwise in connection with the revised restructuring all of its assets other than the outstanding_stock of gp sub and sub to partnership subject_to all of parent’s liabilities revised representation aa no formal or informal plan_of_liquidation has ever been adopted by parent except for the present plan which is expected to be formally adopted on or before the merger parent also makes the following representation in connection with the revised restructuring gg no assets other than the stock of sub will be transferred to gp sub prior to the restructuring rulings based on the information submitted and on the representations set forth above we rule as follows neither the capital contributions to sub nor the transfer of the stock of sub to gp sub as described above will have any adverse effect on the rulings contained in the original letter_ruling as supplemented by the rulings in the first supplemental letter_ruling and those rulings will continue in full force and effect caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-121777-03 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this supplemental ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this second supplemental ruling and the prior letter rulings must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent the original of this letter to the taxpayer’s representative and a copy of this letter to the taxpayer cc sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate
